Citation Nr: 0609507	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  00-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
September to December 1977, and had additional ACDUTRA and 
inactive duty training (INACDUTRA) in the Wisconsin National 
Guard, beginning in 1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's petition to 
reopen a previously denied claim for service connection for a 
low back disorder.  The veteran had hearings at the RO, most 
recently in October 2002 before the undersigned Veterans Law 
Judge (VLJ) of the Board.

In a May 2003 decision, the Board found that new and material 
evidence had been received to reopen the previously denied 
claim of entitlement to service connection for the low back 
disability.  But upon reopening the claim, the Board deferred 
the actual readjudication of it on a de novo basis to obtain 
a medical specialist's opinion from the Veterans Health 
Administration (VHA) to resolve the conflicting medical 
opinions already of record.

In February 2004, the Board requested a VHA medical 
specialist's opinion.  This opinion was rendered in June 2004 
and has been associated with the record.  A copy was sent to 
the veteran and his representative in June 2004, and they 
were notified they had 60 days from the date of that letter 
to respond to the VHA opinion.  There was no response to that 
letter.  In August 2004, the veteran was again notified that 
he had 60 days to submit additional evidence and asked 
whether he wanted to waive his right to have the RO initially 
consider this new evidence in his case.  In a response, 
received in September 2004, his representative requested that 
the claim be remanded to enable the RO to consider this new 
evidence in the first instance.  So in January 2005 the Board 
remanded the veteran's claim.

The RO since has considered the VHA opinion, continued to 
deny the claim, and returned the case to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  The most probative medical evidence of record, including 
the VHA opinion, indicates the veteran did not develop a low 
back disorder during or as a result of his service in the 
military.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 101, 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of The Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of its enactment, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).

The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126, and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Court also held in Pelegrini II that VCAA notice, as 
required by § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-120.

As for these preliminary notification and duty to assist 
requirements in this particular case, the Board finds that 
the RO duly apprised the veteran of the reasons for not 
reopening his claim when he was notified of the December 1999 
rating decision.  The RO also sent him numerous 
communications, and further discussed these requirements, 
when providing him a Statement of the Case (SOC) in 
February 2000 and a Supplemental Statement of the Case (SSOC) 
in August 2001.

Additionally, the RO's July 1999 letter, initially sent to 
the veteran after the submission of this claim, but prior to 
the passage of the VCAA, nonetheless is an excellent summary 
of what the VCAA requires as far as notice and assistance to 
claimants.  That July 1999 letter specifically informed him 
which records were his responsibility to obtain, and which 
records VA would get for him.  The letter also informed him 
what records the RO had, which records it would attempt to 
get and from where, what information he needed to provide so 
the RO could conduct a successful search, and which secondary 
sources would be sought if the primary search was 
unsuccessful (and who would be responsible for obtaining 
those records).  So the requirements of 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159(b) have been met.  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The RO also specifically informed the veteran of the evidence 
required that was necessary to substantiate his claim, and 
that he was responsible for submitting it.  The six page 
letter from the RO also indicated he could call if he had any 
additional questions.  And it fully informed him of the 
information and evidence necessary to substantiate his claim, 
outlined the assistance that VA would provide, and informed 
him what evidence he was to submit.  

Note also that the Board obtained the June 2004 VHA medical 
opinion as part of the duty to assist, in order to resolve 
the conflicting medical opinions concerning the etiology of 
the veteran's low back disorder.  Furthermore, on remand, 
after receiving the April 2005 SSOC, the veteran's 
representative submitted an additional statement, in May 
2005, wherein he waived the veteran's 60-day response period 
to submit additional evidence.  He requested that the case be 
returned to the Board for adjudication without further delay.  
And the even more recent October 2006 VA Form 646 from the 
veteran's representative is completely blank, indicating that 
all arguments on his behalf have been put forth.

The Board therefore concludes that all duties to notify and 
assist have been satisfied.  The veteran will not be 
prejudiced by the Board considering his claim at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 114 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).



As already alluded to, the appellant served on ACDUTRA from 
September 11, 1977 to December 11, 1977.  He also had 
additional ACDUTRA and INACDUTRA in the Wisconsin National 
Guard, beginning in 1978.

Where a veteran who served for 90 days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops arthritis to a compensable degree within one 
year from separation from service, the condition may be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

But the presumption of service connection for a disorder 
manifested within a specified presumptive period after 
service applies only to periods of active duty.  See Paulson 
v. Brown, 7 Vet. App. 466 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" as 
including "active duty" and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty."  The term "active duty" is defined in 38 
U.S.C.A. § 101(21) to include 
"full-time duty in the Armed Forces, other than active duty 
for training."  Further, "active duty for training" includes 
full-time duty performed by Reservists for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of active duty for training, while weekend 
drills are inactive duty training.  The Court has interpreted 
the provisions of 38 U.S.C.A. § 101(24) as meaning that 
active duty for training (ACDUTRA) will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service.  See Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  So, here, the appellant is not entitled to the one-
year post-service presumption period for arthritis.

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

A July 1977 Report of Medical History indicates the veteran 
denied experiencing recurrent back pain, arthritis and 
rheumatism, and bone or joint deformities.  
The contemporaneous Report of Medical Examination indicates 
that a clinical evaluation of his spine and musculoskeletal 
system was normal.

An undated service medical record (SMR) indicates the veteran 
fell while on skis, with impact on his buttocks.  He reported 
that an old back injury was aggravated.  Pain was in the 
upper quadrant of the right side of his back, with some pain 
on movement in the lower back.  The diagnosis was a bruise.  
Bed rest and heat to the back for that afternoon were 
recommended, followed by a return to duty the next day.

The November 1977 Report of Medical History indicates the 
veteran reported experiencing recurrent back pain.  However, 
the contemporaneous Report of Medical Examination indicates 
that a clinical evaluation of his spine and musculoskeletal 
system was normal.

Private medical records include a July 1979 report of 
hospitalization for anxiety neurosis.  The report notes the 
veteran experienced low backaches on occasion, which were 
aggravated by lying on his stomach with a pillow under his 
chest.

April 1980 records from Medical Surgical Clinic show the 
veteran fell down some stairs at work and injured his back.  
X-rays of the lumbar spine were negative.  Examination showed 
lumbar strain.

An October 1985 statement by H. S. described an incident in 
which the veteran was injured when he accidentally fell down 
a pole he was climbing during military training.

The report of a VA hospitalization from December 1987 to 
January 1988 reveals the veteran was admitted for alcohol and 
polydrug abuse.  VA progress notes for June 1989 reveal he 
was seen for a follow-up visit to check on a left buttock 
lesion.

Records from the Medical Surgical Clinic, dated in May 1989, 
indicate the veteran injured his back when working with steel 
sheets.  He reported a history of lumbar strain and 
complained of pain in his left lower back upon lifting, 
bending, prolonged standing, and prolonged sitting.  He also 
reported that his first work injury was April 1, 1980, and 
his second injury was May 22, 1989.  He related that he had 
no back problems from 1980 to 1989 and that he was not 
involved in heavy work as a meat packer.  A May 24, 1989 
examination, showed a left lower back and sacroiliac strain.  
X-rays were negative.  Following an examination on June 7, 
1989, the diagnosis was small amount of muscle spasm on the 
left side, in the lumbar region erector spinae muscle group.

A May 1989 VA medical record indicates the veteran reported a 
back injury at work several days earlier, and that X-rays 
were negative.  He complained of pain in the lower part of 
his back, on the left side.  Following an examination, the 
diagnosis was musculoskeletal strain.  He was seen again in 
June 1989 with continued complaints of lower back pain 
following the work-related injury, again assessed as a lower 
back strain.

In January 1991, the veteran complained of back pain 
following a single vehicle motor vehicle accident a week 
earlier.  He reported a history of low back pain for a long 
time and that he was employed as a meat cutter, which 
involved standing all day.  The diagnosis was low back pain 
secondary to strain.

An April 1994 lay statement from J. H., a fellow serviceman, 
describes an incident during service in which the veteran 
partially slid or fell down a pole he had climbed, after 
which he later went on sick call that day or the next.

During a February 1995 hearing, the veteran testified as to 
his injury in service when he fell down a pole he was 
climbing.  He testified regarding the initial injury to his 
left arm and back, and later complaints.  He indicated that 
he became sick, possibly due to bacterial infection of a 
resultant wound from the fall, and was taken to an off base 
hospital.  He indicated that he had been going to the VA for 
the previous 15 years for treatment of his back and other 
medical problems.  

July 1997 records from Northwest General Hospital indicate 
the veteran had bilateral lumbar region discomfort after 
being bent over while working on his car.  Following a 
physical examination, the diagnosis was muscle strain.

Records from the Sinai Samaritan Medical Center show the 
veteran injured his back in June 1999 while reaching for a 
50-60 pound box of meat at work.  He reported a history of 
back pain since 1977 and multiple back strains and injuries.  
He also reported a history of a motor vehicle accident in 
1994, wherein he sustained a low back and neck strain.  
Following an examination, the diagnosis again was low back 
strain.

In February 2000, the veteran filed a Worker's Compensation 
claim.

A March 2000 letter from Sethi Medical Services indicates the 
veteran was treated at the clinic and received physical 
therapy for a lumbar strain.

A March 2000 letter from M. A. Razzaq, M.D., of Sethi Medical 
Services states the veteran reported a history of chronic 
back pain since a skiing accident during National Guard 
service in 1978.  Dr. Razzaq indicated that he had reviewed 
the veteran's service medical record from the ski injury; the 
April 1980 records from his fall down stairs; the May and 
June 1989 records showing treatment for lumbar strain upon 
re-injury of his back; the January 1991 records regarding the 
motor vehicle accident; the July 1997 records from Northwest 
General Hospital showing treatment for a muscle strain; and 
June 1999 treatment records from Sethi Community Clinic.  Dr. 
Razzaq concluded the veteran had recurrent exacerbations of 
his chronic lumbosacral pain with severe and recurrent spasms 
of paravertebral muscles in the lumbar area.  He also opined 
that the veteran had a long-standing history of back pain, 
which seemed to originate from his original skiing accident 
in 1978, with several recurrences over the years.

The veteran had a hearing at the RO in March 2000.  According 
to the transcript, he testified that he initially injured his 
back in a skiing accident in 1977, while on ACDUTRA, which is 
documented in his service medical records.  He also testified 
that he fell off a pole in 1977, but that he went to sick 
call and not to a hospital, which meant it was not reported 
as a medical injury.

A July 2000 letter from Dr. Razzaq states that he based his 
opinion that the veteran's back pain was due to the initial 
skiing accident on the history and documentation submitted by 
the veteran, in which he had several recurrent episodes of 
back pain, and on the veteran's report that he did not 
experience back pain prior to his skiing injury.

The veteran was afforded a VA examination in June 2001.  
According to the examination report, his claims file was 
available, but the examiner was unable to access additional 
medical records and X-ray films.  The VA examiner also said 
the veteran was a poor historian.  The veteran reported that 
he fell off a pole and hit his tailbone in September 1977, 
while training as a wireman.  He indicated that he did not 
actually seek treatment, but that he had experienced back 
pain since then nonetheless.  He also reported falling and 
injuring his back while skiing in January 1978.  As well, he 
reiterated his history of additional injuries in 1980, 1989, 
1991, and 1997.  He complained of chronic back pain, with 
flare-ups 4 to 5 times per week.  Following a physical 
examination, the diagnosis was muscle strain and recurrent 
low back pain of soft tissue origin.  The VA examiner noted 
that X-rays in the years since the veteran's service were 
negative and he was repeatedly assessed with a diagnosis of 
strained low back muscle.  The VA examiner also noted that 
the physical examination did not show any neurological 
findings.  
An X-ray of the lumbar spine revealed gentle lumbar scoliosis 
and minor degenerative changes.  The VA examiner further 
noted that gentle scoliosis did not cause chronic low back 
pain and that the veteran's degenerative changes were minor 
and age-appropriate, not pathological.  The VA examiner 
concluded that there was no evidence the veteran's strain or 
fall during service contributed to his current low back pain.

In October 2002, as also already mentioned, the veteran had 
an additional hearing, this time before the undersigned VLJ 
of the Board.  According to the transcript, the veteran 
testified that he fell from a pole and injured his back 
during ACDUTRA, which was not documented in official records 
because he did not seek medical attention at that time, but 
that the fall was witnessed by two fellow servicemen.  He 
also testified that he injured his back a second time while 
on ACDUTRA when he fell while skiing.  He stated that he had 
experienced back pain since the fall from the pole and that 
he had flare-ups of that injury related to work injuries and 
car accidents.  

Because of the conflicting medical opinions of record 
concerning the cause of the veteran's current low back pain, 
etc., the Board obtained a VHA medical opinion.  The VA 
medical expert responded in June 2004, indicating he had 
reviewed the veteran's records - including those previously 
mentioned here.  The VA medical expert noted that the 
veteran's claims file was devoid of evidence of an injury to 
the spine in 1977 in the fall from a pole, as alleged by the 
veteran.  The VA medical expert found that the veteran's 
injuries over the years were strain-type injuries, which were 
self-limiting and related to events in and around the time of 
the onset of his symptoms.  The VA medical expert noted that, 
with a strain injury, the structural integrity of the spine 
is not broached and healing without residuals is expected.  
In particular, the VA medical expert noted that X-rays of the 
veteran's back, taken over 10 years after the alleged 1977 
injury, did not reveal any structural derangement of the 
lumbar spine.  The VA medical expert concluded that it was 
improbable that any permanent damage was done to the lumbar 
spine following the 1977 injury.  He further noted that, as 
late as 1999, the veteran worked in a position requiring 
repeated bending, lifting, and carrying loads of various 
weights and sizes, as he had done for at least 20 years, 
which pointed away from a substantial structural derangement 
of the spine for that length of time.



The veteran alleges that he had two back injuries during 
service-the first in late 1977 while on ACDUTRA when he lost 
his grip and fell or slid down a telephone-type pole.  He 
also says that he sustained a second low back injury in early 
1978, also while on ACDUTRA, when he fell while skiing on a 
drill weekend.  And although the first injury may have 
resolved without any residuals, he believes the second injury 
either aggravated a latent back condition or was the initial 
injury responsible for his recurrent back strain that is 
still manifested even today.

Although there obviously are conflicting medical opinions at 
issue in this appeal, the Board finds the medical opinions 
against the claim for service connection for a low back 
disorder are more persuasive.  So the claim must be denied.  
See 38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303(a).  While 
the Board acknowledges the veteran was treated for a bruise 
and lower back pain on movement during service - after 
falling off his skis, and complained of a history of 
recurrent back pain during his military separation 
examination, the actual report of that departing evaluation 
shows no objective clinical evidence of a chronic spine or 
musculoskeletal disorder.  Likewise, at the time of his fall 
from his skis, the veteran reported a history of an old back 
injury, but there was never objective clinical confirmation 
of a resulting chronic low back disorder.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").

More importantly, numerous medical and other relevant records 
on file show the veteran has sustained multiple intercurrent 
injuries to his lower back since service, beginning in April 
1980 with additional injuries in May 1989, January 1991, 
July 1997, and most recently in June 1999.  Those incidents 
mostly involved civilian work-related injuries, at least one 
of which was so severe that, in response, 


the veteran filed a claim for worker's compensation benefits.  
His remaining injury was sustained in a motor vehicle 
accident.  So to the extent he has had continuity of 
symptomatology since service (e.g., persistent low back pain, 
etc.), this has been directly the result of those events 
since service.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  See also Savage v. Gober, 10 Vet. App. 488, 495-498 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).

Most significantly, though, neither the June 2001 VA examiner 
nor the June 2004 VA medical expert (who submitted the VHA 
opinion) found a relationship between the veteran's repeated 
muscle strains and low back pain and his military service.  
In this regard, the June 2001 VA examiner's opinion did not 
find a relationship between the veteran's low back disorder 
and his alleged in-service injuries, concluding instead that 
his scoliosis was a "gentle" curvature and that 
his degenerative changes were relatively "minor," age-
appropriate (meaning not pathological), and unlikely to cause 
chronic low back pain.

Similarly, the June 2004 VA medical expert noted that absence 
of structural derangement of the veteran's spine rendered it 
highly unlikely that his alleged injuries in service - even 
assuming they occurred, caused a permanent low back disorder.  
Further, the VA examiner and the VA medical expert noted the 
veteran's strain injuries did not affect his spine, as they 
were soft tissue injuries that were self-limiting and healed 
without residuals.  The VA examiner and VA medical expert not 
only considered the veteran's assertions and history, but the 
VA examiner undertook a comprehensive examination of the 
veteran and both undertook a review of the entire evidentiary 
record.  Their opinions were well informed and based on the 
correct factual foundation; in other words, they were 
objective and not influenced by unsubstantiated allegations.  
So they, in turn, are entitled to a significant amount of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  While the 
Board acknowledges Dr. Razzaq's favorable opinion relating 
the veteran's low back disorder to his military service (and, 
specifically, to the injuries in question), the Board points 
out that Dr. Razzaq based his opinion on the history and 
documentation submitted by the veteran, including the 
veteran's report that he did not experience any back pain 
prior to his skiing injury.  But the veteran's report to Dr. 
Razzaq is in direct contradiction to his report of a history 
of a prior back injury at the time of his fall from his skis, 
which is probatively significant and given a lot of weight 
and credibility because this was at a time contemporaneous to 
the alleged injury in question, when there was no incentive 
- financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  And as a result, Dr. Razzaq's opinion is 
fatally flawed - especially in comparison to the June 2001 
and June 2004 VA medical opinions to the contrary.  See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See 
also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the 
Board is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise, himself, to determine the 
cause of his current low back pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, this 
is true even if the Board accepts as credible the buddy 
statements from his fellow servicemen regarding the purported 
injury (falling from the pole) in service.  See Savage v. 
Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, their allegations, alone, have no probative value 
without medical evidence substantiating them.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection for a low back disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


